DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 10 recites the limitation “the total content rate of Ti, V, and B in the aluminum alloy conductive wire is 0 mass%. Claim 10 is dependent on claim 9, which recites “a total content rate of Ti, V, and B in the aluminum alloy conductive wire is 0.01 mass% or less”. The scale of impurity level of Ti, V, and B in the instant aluminum alloy is parts-per-million, rather than whole number (wherein claim 10 does not recite a decimal i.e 0.0000%, 0.000%, or ppm scale, but a whole number of “0”). Even so, in light of the instant specification, the presence of Ti, V, and B is measured in non-zero amounts as low as 0.002% (20 ppm, Table 1 of instant specification). Therefore, the scale of impurity level of Ti, V, and B in the instant aluminum alloy is parts-per-million, and 0 mass% is interpreted in light of the instant specification, to be consistent with 0.002% Ti+V+B (rather than the precision of 0 mass%, rounded to the nearest whole number). If this interpretation is not consistent with applicant’s intended interpretation, please clarify (including where said interpretation is found in the original specification) in response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 11, 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 3 (which is dependent on independent claim 1) recites “Mg in the aluminum alloy wire is 1.45% or less”, wherein claim 1 which recites the range “0.2 mass% or more and 2.7 mass% or less of Mg”. Because the dependent claim does not recite a minimum (and therefore refers to ranges of Mg outside that of independent claim 1), it is unclear whether applicant is attempting to broaden the range of the independent claim. The examiner suggests reciting a minimum value of Mg to clarify the minimum Mg intended. Claims dependent on claim 3 are likewise rejected under this statute. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-021156A (JP’156), cited on the IDS received 10/23/2018.
JP’156 teaches an aluminum alloy conductive wire comprising (in wt%):

Claim 1
JP’156 ex. #2
JP’156 broad range
Si
0.15-0.25
0.2
0.15-0.8
Fe
0.6-0.9
0.8
0.36-1.5
Cu
0.05-0.15
0.1
0-0.2
Mg
0.2-2.7
0.45
0.2-0.9
Ti +B+V
-0.03 total
0.003
0.001-0.03% Ti

TS (MPa) ≤ 59.5*ln(x) + 231, x=Mg
TS = 150.2 MPa
For Mg=0.45
TS (MPa) ≤ 59.5*ln(0.45) + 231
TS (MPa) ≤ 59.5*(-0.7985) + 231
TS (MPa) ≤ 183 MPa


C (%IACS) ≥ 1.26*x2-11.6*x + 63.4, x= Mg

C = 59.3% IACS
For Mg=0.45
C (%IACS)≥ 1.26*(0.45)2-11.6*(0.45) + 63.4
C (%IACS)≥58.4

Table 1: instant claims vs. JP’156 example and broad range
see JP’156 at abstract, Table 1 alloy #2, which falls within the claimed alloying ranges. Additionally, for a Mg=0.45 (ex. 2, Table 1 of JP’156) the instant tensile strength relationship results in: T1(Mg=0.45)≤183 MPa, wherein TS=150.2 MPa of alloy 2 meets said inequality. Concerning the conductivity relationship given in claim 1, for C(Mg=0.45)≥58.4, wherein the C=59.3% taught by JP’156 at alloy#2 meets said inequality. Therefore, because JP’156 teaches an example within the claimed ranges, complete with TS and conductivity that meet the claimed relationships, it is held that JP’156 anticipates the instant invention.
	Concerning claim 2, which mentions: 
T2≥60.5*ln(x) +176
for x=0.45, T2≥60.5*ln(0.45) +176
T2≥60.5*(-0.7985) +176
T2≥127.7 MPa

Concerning claim 3, the Mg, Si, and Ti contents of Ex. 2 meet the instant ranges.
Concerning claims 4 and 5, JP’156 teaches said wire is a conductive wire with excellent electrical conductivity (abstract) used in electrical applications such as a wire harness, battery cable, etc. [0002], which meets the instant wire harness and electrical wire limitations. 
Concerning claims 6-9, 11, 12 Ex. 2 of JP’156 falls within the instant ranges of Fe, Cu, Mg, Si, and total Ti+V+B.

  		                 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 2016/0358685).
Yoshida teaches an aluminum alloy conductive wire comprising (in wt%):

Claim 1
Yoshida
Si
0.15-0.25
0.1-1.2
Fe
0.6-0.9
0.01-1.4
Cu
0.05-0.15
0.00-1.00
Mg
0.2-2.7
0.1-1.0
Ti +B+V
-0.03 total
0.000-0.100% Ti
0.00-0.5% V
0.000-0.030% B

TS (MPa) ≤ 59.5*ln(x) + 231, x=Mg
For Mg=1.0
TS (MPa) ≤ 59.5*ln(1.0) + 231
TS (MPa) ≤ 59.5*(0) + 231
TS (MPa) ≤ 231 MPa


C (%IACS) ≥ 1.26*x2-11.6*x + 63.4, x= Mg

For Mg=1.0
C (%IACS)≥ 1.26*(1)2-11.6*(2) + 63.4
C (%IACS)≥53

Table 2: instant claims vs. Yoshida broad range
see Yoshida at abstract, which broadly overlaps the claimed alloying ranges. Additionally, for a Mg=1.0 (which is within the range of Yoshida) the instant tensile strength relationship results in: T1(Mg=1.0)≤231 MPa, wherein TS of typically 200 MPa (see Yoshida at 2-1) meets said inequality. Concerning the conductivity relationship given in claim 1, for C(Mg=1.0)≥53, wherein Yoshida teaches a conductivity up to 57% IACS (Table 2-1), which meets said inequality. Therefore, because Yoshida teaches overlapping alloying ranges, complete with a range of Mg that gives TS and conductivity values that meet the instant relationships, it is held that Yoshida has created a prima facie case of obviousness of the presently claimed invention.
	Concerning claim 2, which mentions: 
T2≥60.5*ln(x) +176
for x=1.0, T2≥60.5*ln(1) +176
T2≥176 MPa
wherein the typical TS taught by Yoshida of 200 MPa (Table 2-1) meets said limitation.
Concerning claim 3, the Mg, Si, and Ti contents taught by Yoshida (see Table 2 above) meet the instant ranges.

Concerning claims 6-12 Yoshida teaches ranges of Fe, Cu, Mg, Si, and total Ti+V+B that overlap the instant ranges (see Table 2 above for comparison). In particular concerning claim 10, Yoshida teaches 0.000% Ti, 0.000% V, and 0.000% B, which meets the instant limitation of 0 mass% Ti+V+B as claimed (see also Claim Interpretation section above).
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





                                                                           /GEORGE WYSZOMIERSKI/
                                                                           Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        11/3/21